DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 6-7, 10, 14, 21, 23, and 25-26 are pending, claims 2-3, 5, 8-9, 11-13, 15-20, 22, and 24 have been cancelled, and claims 1, 4, 6-7, 10, 14, 21, 23, and 25-26 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-16, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 10, 14, 21, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolberg (US 2018/0249894).
Regarding claim 1, Kolberg discloses an endoscope (endoscope [0002]) comprising: a lever (45, figure 2) rotatably provided at a tip of an insertion portion (see 45, figure 3); a channel outlet  (see 13, figure 6) open to the tip of the insertion portion; a curved portion (see image below) configured to protrude from a peripheral edge portion of the channel outlet toward the tip of the insertion portion (see the portion of 11 around and above 432, figure 2); and an endoscope cap (see 3, figure 2) attachable to and detachable from the tip of the insertion portion, wherein the endoscope cap comprises a cover (see 3, figure 2) and a raising base (see 2, figure 2), the cover being of a bottomed tube type (see figure 2) and having an opening end portion (see opening of 32, figure 2), and being attachable to and detachable from the tip of the insertion portion through the opening end portion (see figure 3), the cover having a window part (see location of 31, figure 3; [0065]) at one portion of a peripheral surface, and the raising base having a lever connection portion (22, figure 2) to be connected to the lever, and a pressing portion (see tip end of 24, figure 5 | see image below) protruding from the window part to an outside of the cover when the lever which is connected with the lever connection part is rotated (best seen in figure 15 | pressing portion protrudes to the outside of the cover), the raising base being rotatably provided inside the cover (best seen with figure 6), wherein the pressing portion presses a treatment tool (tools [0065]) protruding through the channel outlet and contacting with the curved portion on the outside of the cover (see image below).

    PNG
    media_image1.png
    515
    812
    media_image1.png
    Greyscale

Regarding claim 4, Kolberg further discloses a protruding portion (see image below) configured to protrude from an edge of the window portion located closer to an operation portion (endoscope [0002]; an endoscope would have a handle portion) toward an inner surface of the cover, a first engagement portion (see image below) provided at an edge of the protruding portion; and a third engagement portion (see image below) provided at the insertion portion so as to engage with the first engagement portion, wherein the third engagement portion is arranged at a base portion of the curved portion.  

    PNG
    media_image2.png
    546
    721
    media_image2.png
    Greyscale

Regarding claim 6, Kolberg further discloses the raising base has a spoon-shaped recessed portion (see the middle of 24, figure 1), and the pressing portion is placed at an edge of the spoon-shaped recessed portion (see tip end of 24, figure 1 and image above | the raising base is raised, the edge of the base would press the tool).  
Regarding claim 7, Kolberg discloses an endoscope cap (3, figure 2) attachable to and detachable from an endoscope (endoscope [0002]; see figure 3) comprising a lever (45, figure 2) rotatably provided at a tip of an insertion portion of the endoscope (see figure 3); a channel outlet (see 13, figure 6) open to the tip of the insertion portion; and a curved portion (see image below) configured to protrude from a peripheral edge portion of the channel outlet toward the tip of the insertion portion (see the portion of 11 around and above 432, figure 2), the endoscope cap comprising a cover (see 3, figure 2) and a raising base (see 2, figure 2), the cover being of a bottomed tube type (see figure 2) and having an opening end portion (see opening of 32, figure 2) and being attachable to and detachable from the tip of the insertion portion through the opening end portion (see figure 3), the cover having a window part (see location of 31, figure 3; [0065]) at one portion of a peripheral surface, and the raising base having a lever connection portion (22, figure 2) to be connected to the lever, and a pressing portion  (see tip end of 24, figure 5 | see image below) protruding from the window part to an outside of the cover when the lever which is connected with the lever connection part is rotated (best seen in figure 15 | pressing portion protrudes to the outside of the cover), the raising base being rotatably provided inside the cover (best seen with figure 6), wherein the pressing portion presses a treatment tool (tools [0065]) protruding through the channel outlet and contacting with the curved portion on the outside of the cover (see image below). 

    PNG
    media_image1.png
    515
    812
    media_image1.png
    Greyscale

Regarding claim 10, Kolberg further discloses the raising base has a spoon-shaped recessed portion (see the middle of 24, figure 1), and the pressing portion is placed at an edge of the spoon-shaped recessed portion (see 24, figure 1 and image above | the raising base is raised, the edge of the base would press the tool).  
Regarding claim 14, Kolberg further discloses the raising base has a spoon-shaped recessed portion (see the middle of 24, figure 1), and the pressing portion is placed at an edge of the spoon-shaped recessed portion (see 24, figure 1 and image above | the raising base is raised, the edge of the base would press the tool).   
Regarding claim 21, Kolberg discloses an endoscope (endoscope [0002]) comprising: a lever (45, figure 2) rotatably provided at a tip of an insertion portion (see 45, figure 3); a channel outlet (see 13, figure 6) open to the tip of the insertion portion; a curved portion (see image below) configured to protrude from a peripheral edge portion of the channel outlet toward the tip of the insertion portion (see the portion of 11 around and above 432, figure 2); and an endoscope cap (see 3, figure 2) attachable to and detachable from the tip of the insertion portion, wherein the endoscope cap comprises a cover (see 3, figure 2) and a raising base (see 2, figure 2), the cover being of a bottomed tube type (see figure 2) and having an opening end portion (see opening of 32, figure 2), and being attachable to and detachable from the tip of the insertion portion through the opening end portion (see figure 3), the cover having a window part (see location of 31, figure 3; [0065]) at one portion of a peripheral surface, and the raising base having a lever connection portion (22, figure 2) to be connected to the lever, and a pressing portion (see tip end of 24, figure 5 | see image below) protruding from the window part to an outside of the cover when the lever which is connected with the lever connection part is rotated (best seen in figure 15 | pressing portion protrudes to the outside of the cover), the raising base being rotatably provided inside the cover (see figure 2), wherein the pressing portion presses a treatment tool (tools [0065]) protruding through the channel outlet and contacting with the curved portion on the outside of the cover (see image below).

    PNG
    media_image1.png
    515
    812
    media_image1.png
    Greyscale

Regarding claim 23, Kolberg further discloses a protruding portion (see image below) configured to protrude from an edge of the window portion located closer to an operation portion (endoscope [0002]; an endoscope would have a handle portion) toward an inner surface of the cover; a first engagement portion (see image below) provided at an edge of the protruding portion; and a third engagement portion (see image below) provided at the insertion portion so as to engage with the first engagement portion, wherein the third engagement portion is arranged at a base portion of the curved portion.  

    PNG
    media_image2.png
    546
    721
    media_image2.png
    Greyscale

Regarding claim 25, Kolberg further discloses the raising base has a spoon-shaped recessed portion (see the middle of 24, figure 1), and the pressing portion is placed at an edge of the spoon-shaped recessed portion (see tip of 24, figure 1 and image above | the raising base is raised, the edge of the base would press the tool).  
Regarding claim 26, Kolberg discloses an endoscope (endoscope [0002]) comprising: a lever (45, figure 2) rotatably provided at a tip of an insertion portion (see 45, figure 3); a channel outlet (see 13, figure 6) open to the tip of the insertion portion; a curved portion (see image below) configured to protrude from a part of a peripheral edge portion of the channel outlet toward the tip of the insertion portion (see the portion of 11 around and above 432, figure 2); and a raising base (see 2, figure 2) having a lever connection portion (see 22, figure 2) which is connected attachably to and detachably from the lever by sliding in a longitudinal direction of the insertion portion (see 22 and 45, figure 2), and a pressing portion (see image below), whereinPage 6 of 10 75597849V.1Appl. No. 16/334,336Attorney Docket No.: 103912-1131351Amdt. dated January 13, 2022Response to Final Office Action of October 15, 2021the pressing portion presses a treatment tool protruding through the channel outlet and contacting with the curved portion at a location closer to a tip of the treatment tool (tools [0065]) than a contact portion (see image below) where the treatment tool is in contact with the curved portion when the lever is rotated with the lever attached to the raising base (best seen with figure 1 | when the raising base 23 presses the treatment tool at a location close to the tip of the tool than the contact portion).

    PNG
    media_image3.png
    515
    812
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 29, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795